                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

JAMES B. CANNON, on behalf of                         )
TINA STANFIELD CANNON,                                )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       CASE NO. 3:17-cv-546-SRW
                                                      )
NANCY A. BERRYHILL,                                   )
Acting Commissioner of Social Security,               )
                                                      )
       Defendant.                                     )

                       MEMORANDUM OPINION AND ORDER1

       Plaintiff James B. Cannon, on behalf of Tina Stanfield Cannon, commenced this

action on August 11, 2017, pursuant to 42 U.S.C. § 405(g), seeking judicial review of a

final adverse decision of the Commissioner partially denying Tina Stanfield Cannon’s (“the

claimant’s”) applications for supplemental security income benefits (“SSI”), and disability

insurance benefits.2 See Doc. 1; R. 22. On September 23, 2014, the claimant protectively

filed applications for disability and SSI benefits, alleging disability as of March 16, 2014,

due to lupus, high blood pressure, staph infection, ulcer, and heart disease. See Doc. 13 at

1; R. 11, 188–201, 222. On October 6, 2016, Administrative Law Judge Amy H. Naylor




1
 For purposes of this appeal, the court uses the Code of Federal Regulations (“C.F.R.”) that was
effective until March 27, 2017, as that was the version of the C.F.R. in effect at the time the claim
was filed. See 20 C.F.R. Part 404 and 416, effective March 27, 2017; see also
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html Q. 3.
2
 As the claimant’s widower, plaintiff submitted a notice regarding substitution of party upon death
of claimant on May 31, 2016. See R. 185.
(“the ALJ”) issued a partially adverse decision after holding a hearing on the claimant’s

applications.3 See R. 11–22. The Appeals Council denied claimant’s request for review,

and the ALJ’s decision became the final decision of the Commissioner. See R. 1-5.

       In the instant appeal, the plaintiff asks the court to reverse the Commissioner’s

partially adverse decision and award benefits for the period from March 15, 2014 through

September 29, 2015 or, in the alternative, to remand this cause to the Commissioner under

sentence four of 42 U.S.C. § 405(g). See Docs. 1 at 3; 13 at 11. This case is ripe for review

pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3). The parties have consented to entry of final

judgment by the Magistrate Judge. See 28 U.S.C. § 636(c); see also Docs. 10, 11. For the

reasons stated herein, and based upon its review of the record, the court finds that the

Commissioner’s decision is due to be remanded for additional proceedings.

                                STANDARD OF REVIEW

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this court is to determine whether the decision of the Commissioner is

supported by substantial evidence and whether proper legal standards were applied.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002). This court must “scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). Substantial evidence is “such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” Id. It


3
  The claimant was represented by counsel at the hearing before the ALJ held on April 28, 2016.
See R. 43.
is “more than a scintilla, but less than a preponderance.” Id. A reviewing court “may not

decide facts anew, reweigh the evidence, or substitute [its] decision for that of the

[Commissioner].” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In other words,

this court is prohibited from reviewing the Commissioner’s findings of fact de novo, even

where a preponderance of the evidence supports alternative conclusions.

       While the court must uphold factual findings that are supported by substantial

evidence, it reviews the ALJ’s legal conclusions de novo because no presumption of

validity attaches to the ALJ’s determination of the proper legal standards to be applied.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s

application of the law, or if the ALJ fails to provide the court with sufficient reasoning for

determining that the proper legal analysis has been conducted, it must reverse the ALJ’s

decision. Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

       To qualify for SSI and disability benefits, a claimant must be disabled as defined by

the Social Security Act and the Regulations promulgated thereunder. The Regulations

define “disabled” as “the inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than

twelve (12) months.” 20 C.F.R. §§ 404.1505(a), 416.905(a). To establish an entitlement to

disability benefits, a claimant must provide evidence about a “physical or mental

impairment” that “must result from anatomical, physiological, or psychological

abnormalities which can be shown by medically acceptable clinical and laboratory

diagnostic techniques.” 20 C.F.R. §§ 404.1508, 416.908.
       The Regulations provide a five-step process for determining whether a claimant is

disabled. 20 C.F.R. §§ 404.1520(a)(4)(i-v), 416.920(a)(4)(i-v). The Commissioner must

determine in sequence:

       (1)    whether the claimant is currently employed;

       (2)    whether the claimant has a severe impairment;

       (3)    whether the claimant’s impairment meets or equals an impairment
              listed by the Commissioner;

       (4)    whether the claimant can perform his or her past work; and

       (5)    whether the claimant is capable of performing any work in the
              national economy.

Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to a formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562–63 (7th Cir.

1999); accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). The sequential

analysis goes as follows:

               Once the claimant has satisfied steps One and Two, she will
       automatically be found disabled if she suffers from a listed impairment. If
       the claimant does not have a listed impairment but cannot perform her work,
       the burden shifts to the [Commissioner] to show that the claimant can
       perform some other job.

Pope, 998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The

Commissioner must further show that such work exists in the national economy in

significant numbers. Id.

                            ADMINISTRATIVE HEARING

       At the hearing before the ALJ held on April 28, 2016, the claimant was 50 years

old. R. 44. She testified that her condition had worsened since she quit working in the first
quarter of 2014. R. 46. She constantly had cardiac issues, but they got worse in June of that

year when she had to be rushed to the emergency room. R. 47.

       At the time of the hearing, claimant lived only with her husband; her daughter and

son had moved out. R. 47. The ALJ questioned the claimant about notations in medical

records concerning her being a primary caregiver for her grandchildren. Although she used

to watch the grandchildren if her daughter had to go out on occasion, she had not been

driving them for quite a while. The claimant quit driving six to eight months prior to the

hearing because she got dizzy and saw spots. R. 48. Her husband drove her to the hearing.

R. 48. In the five to six months prior to the hearing, she felt like she was going to pass out

all the time. R. 48.

       Claimant has her GED. R. 48. Her past work included working as a cook in a

convenience store deli. R. 49. She had to quit that job because she kept getting staph

infections on her face, hands, and elsewhere, and she could not serve the public food like

that. R. 49. Prior to that, she worked as an assembler putting rivets in plastic parts. R. 50.

       Claimant testified that she was unable to work because she got shortness of breath,

lost her balance, and had numbness and weakness in her legs. R. 50–51. She testified that

she suffered from lupus, congestive heart failure, heart arrhythmia, and COPD. R. 51. She

had been unable to be treated by a cardiologist because she had no insurance. R. 51.

       At the time of the hearing, the only doctor she was seeing was Dr. Russell, who had

treated the claimant her “whole life.” R. 52. She saw him one to two times per month. R.

52. He instructed her to keep her feet propped up and rest. R. 52. She took medication for
her heart, lupus, pain, and blood pressure, but the medications caused her to feel weak and

dizzy. R. 52–53.

       She testified that she could walk ten to 15 minutes before needing to rest. R. 54. She

could not stand long because she got dizzy and her legs went numb. R. 54. She was unable

to sit for long before her back hurt and she would need to get up and move around. R. 54.

She spent most of her day lying down with her feet propped up. R. 54. She denied grocery

shopping lately, going to church, or going out with friends. R. 55. It had been over three

years since she went camping or fishing. R. 57.

       Within days of her stopping work in March 2014, she was seen at Community

Medical Arts Center due to a skin abscess and involuntary weight loss. R. 60. She testified

that she had to quit her job in March 2014 because she kept getting staph infections and

missing a lot of work. R. 61. She was missing two to three times per month due to the staph

infections. R. 61. Her boss could not understand that she could not serve the public covered

with an infection. R. 61. She had had swollen feet since 2012 and they had gotten worse.

R. 63. She elevated her feet 75 percent of the day because of the swelling. R. 63. According

to the claimant, the combination of the staph infections and all her other medical problems,

along with medication side effects, prevented her from being able to work. R. 64.

       The ALJ took testimony from the VE, who identified the claimant’s past work as

cook helper and production assembler. R. 65. The ALJ posed two hypotheticals to the VE.

R. 65–67. In response to the second hypothetical, the VE testified that an individual who

had to miss two or more days from work per month would be unable to do the claimant’s
past work or any other work existing in the national economy. R. 66–67. Less than two

weeks after the hearing, the claimant died on May 8, 2016. (Doc. 13 at 1).

                                    ALJ’s DECISION

       In her decision, the ALJ found that the claimant suffered from the severe

impairments of supraventricular tachycardia, atrial fibrillation, chronic obstructive

pulmonary disease (“COPD”), systemic lupus erythematosus, congestive heart failure, and

methicillin-resistant staphylococcus aureus (“MRSA”). See R. 14. The ALJ concluded that

the claimant did not have an impairment or combination of impairments that met or

medically equal a listed impairment. See id. As she must, the ALJ stated that she considered

all of the claimant’s impairments individually and collectively in determining the

claimant’s residual functional capacity (“RFC”). See R. 15.

       The ALJ found that since March 16, 2014, the claimant had the RFC to perform the

full range of sedentary work as defined in 20 CFR §§ 404.1567(a) and 416.967(a). Id.

Under the regulations, “[s]edentary work involves lifting no more than 10 pounds at a time

and occasionally lifting or carrying articles like docket files, ledgers, and small tools.

Although a sedentary job is defined as one which involves sitting, a certain amount of

walking and standing is often necessary in carrying out job duties. Jobs are sedentary if

walking and standing are required occasionally and other sedentary criteria are met.” 20

C.F.R. §§ 404.1567(a), 416.967(a)

       At step four, the ALJ found that the claimant was unable to perform her past relevant

work, which was performed at the medium and light exertional levels. See R. 20. The ALJ

determined, however, that “[p]rior to September 29, 2015, based on a residual functional
capacity for the full range of sedentary work, [and] considering the claimant’s age,

education, and work experience, a finding of ‘not disabled’ is directed by Medical-

Vocational Rule 201.21.”4 R. 21. Beginning on September 29, 2015, the claimant’s age

category changed to an individual closely approaching advanced age (age 50–54). See id.;

see also 20 C.F.R. §§ 404.1563(d), 416.963(d). Accordingly, the ALJ concluded that a

finding of “disabled’ was reached by direct application of Medical-Vocational Rule 201.14.

Id. Thus, the ALJ determined that the claimant was not disabled prior to September 29,

2015, but as of that date, the claimant became disabled through the date of the ALJ’s

decision. R. 21.

                                   ISSUE ON APPEAL

       The plaintiff raises a single argument on appeal. Plaintiff contends that the ALJ

erred in failing to afford adequate weight to the opinion of the claimant’s treating physician,

Melvin Russell, M.D. See Doc. 13 at 9–11. The Commissioner maintains that the ALJ did

not err by discounting the opinion of Dr. Russell because substantial evidence supported

the ALJ’s finding that his opinion was due only partial weight. See Doc. 14 at 5–9. After

careful consideration, the court finds that the plaintiff’s argument warrants remand.




4
 “Medical–Vocational Rule” is a reference to one of the rules/categories found in the tables
in 20 C.F.R. Part 404, Subpart P, Appendix 2, commonly referred to as “the grids,” which
indicates “whether an individual is or is not disabled” based on an individual’s age,
education, residual functional capacity and previous work experience. See 20 C.F.R. Pt.
404, Subpt. P, App. 2, § 200.00.
                                      DISCUSSION

       Plaintiff contends that the ALJ failed to attribute appropriate weight to the opinion

of claimant’s treating physician, Dr. Russell. See Doc. 13. The Commissioner responds

that the ALJ is not obligated to accept a treating physician’s opinion if the opinion is

conclusory, it is not supported by the evidence, the evidence supports a contrary finding,

or it is inconsistent with the physician’s own records. See Doc. 14 at 5 (citing 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2), Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159

(11th Cir. 2004); Phillips v. Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004)).

               Weighing the opinions and findings of treating, examining, and non-
       examining physicians is an integral part of steps four and five of the ALJ’s
       sequential evaluation process for determining disability. In Winschel v.
       Commissioner of Social Security, 631 F.3d 1176, 1178–79 (11th Cir. 2011),
       the Eleventh Circuit held that whenever a physician offers a statement
       reflecting judgments about the nature and severity of a claimant’s
       impairments, including symptoms, diagnosis, and prognosis, what the
       claimant can still do despite his or her impairments, and the claimant’s
       physical and mental restrictions, the statement is an opinion requiring the
       ALJ to state with particularity the weight given to it and the reasons therefor.
       Id. (citing 20 C.F.R. §§ 404.1527(a)(2), 416.927(a) (2); Sharfarz v. Bowen,
       825 F.2d 278, 279 (11th Cir. 1987)). The Eleventh Circuit stated that “‘[i]n
       the absence of such a statement, it is impossible for a reviewing court to
       determine whether the ultimate decision on the merits of the claim is rational
       and supported by substantial evidence.’” Id. (quoting Cowart v. Schweiker,
       662 F.2d 731, 735 (11th Cir. 1981)). See also MacGregor v. Bowen, 786 F.2d
       1050, 1053 (11th Cir. 1986) (failure to state with particularity the weight
       given to opinions and the reasons therefor constitutes reversible error); Lewis
       v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (failure to clearly
       articulate reasons for giving less weight to the opinion of a treating physician
       constitutes reversible error).

Rudolph v. Berryhill, 2018 WL 1527827, at *5 (M.D. Ala. 2018) (quoting Albery v.

Comm’r of Soc. Sec., 2012 WL 2589297, at *7 (M.D. Fla. June 7, 2012), report and
recommendation adopted, 2012 WL 2589267 (M.D. Fla. 2012), and citing Winschel, 631

F.3d at 1179)).

      On September 30, 2015, Dr. Russell, claimant’s treating doctor, completed a

physical RFC questionnaire. See R. 424–26. He noted that the claimant was not a

malingerer and that her impairments were reasonably consistent with the symptoms and

functional limitations described in the evaluation; that during a typical work day, the

claimant’s pain or other symptoms, including medication side effects, were severe enough

to interfere with attention and concentration needed to perform even simple work tasks;

that the claimant could only sit/stand for five minutes at a time before needing to change

positions; that the claimant could sit/stand/walk for less than two hours during an eight-

hour work day; that she could never twist, stoop, bend, crouch, squat, climb stairs, and

climb ladders; that the claimant should elevate her legs with prolonged sitting; that the

claimant would constantly experience symptoms and medication side effects severe

enough to interfere with the attention and concentration necessary to complete simple work

tasks; and that the claimant would be absent from work more than four days a month due

to her numerous medical problems. Id.

      It is undisputed that Dr. Russell was a long-time treating physician of claimant’s

who was familiar with her extensive medical history. See Doc. 13 at 9; Doc. 14 at 5; R. 19.

The ALJ states the following regarding Dr. Russell’s treating medical source assessment:

      The undersigned affords partial weight to the opinion of the M. D. Russell,
      MD. Dr. Russell is the claimant’s treating physician and he is familiar with
      the claimant’s medical history of COPD, heart valve problems, chronic
      heart failure, and lumbar radiculopathy. On September 30, 2015, Dr.
      Russell opined the claimant could rarely lift and carry less than 10 pounds
         and never lift ten pounds or greater. Dr. Russell opined the claimant could
         sit/stand for only 5 minutes at a time before needing to change position.
         Dr. Russell opined the claimant could sit/stand/walk for less than two
         hours during an eight-hour workday. Dr. Russell opined the claimant
         could never twist, stoop, bend, crouch, squat, climb ladders, and climb
         stairs. Dr. Russell opined the claimant should elevate her legs with
         prolonged sitting. Dr. Russell opined the claimant would constantly
         experience symptoms and medication side effects severe enough to
         interfere with the attention and concentration necessary to complete
         simple work tasks. Dr. Russell opined that the claimant would have been
         absent more than four days a month. The undersigned credits Dr. Russell
         as a treating physician and notes that the claimant turned 50 by the date of
         this report. The undersigned finds that some of these limitations are
         consistent with the evidence, but not to the extent described. Dr. Russell's
         opinion is extremely limiting and the sedentary [RFC] provided seems
         more in line with the evidence during this period. Accordingly, the
         undersigned provides partial weigh to this opinion.

R. 19.

         The opinion of a treating physician “must be given substantial or considerable

weight unless good cause is shown to the contrary.” Phillips, 357 F.3d at 1240 (quoting

Lewis, 125 F.3d at1440) (internal quotation marks omitted). “Good cause” exists when:

         •   the treating physician’s opinion was not bolstered by the evidence,
         •   the evidence supported a contrary finding; or
         •   the treating physician’s opinion was conclusory or inconsistent with his or her
             own medical records.

Id. at 1241 (citation omitted). The Commissioner must specify what weight is given to a

treating physician’s opinion, and any reason for giving it no weight at all. See MacGregor,

786 F.2d at 1053 (citing Broughton v. Heckler, 776 F.2d 960, 961-62 (11th Cir. 1985), and

Wiggins v. Schweiker, 679 F.2d 1387, 1389-90 (11th Cir. 1982)). Failure to do so is

reversible error. Id. (citations omitted). Here, the ALJ gave Dr. Russell’s opinion “partial
weight.” However, “partial weight”5 is not the required “substantial weight,” and the

decision fails to explain adequately the ALJ’s basis for discounting the opinion, and fails

to identify which opinions of Dr. Russell’s were accepted and which were rejected. Thus,

the court is left to guess at which of Dr. Russell’s opinions were considered, and what was

and was not included in the “partial” weight assigned to this long-time treating medical

source’s opinion evidence.

       The only explanation provided by the ALJ is that “some of these limitations are

consistent with the evidence, but not to the extent described. Dr. Russell’s opinion is

extremely limiting.” R. 19. These statements fail to provide any explanation as to which

parts of Dr. Russell’s opinion evidence the ALJ rejected and why. The decision does not

offer any explanation of how Dr. Russell’s opinion was not bolstered by the evidence, was

contrary to the evidence, or was inconsistent with his own records.

       Rather, the ALJ makes the conclusory statement that a sedentary RFC is “more in

line with the evidence” from this time frame. However, it is not clear whether the ALJ, in

deciding that the claimant could perform the full range of sedentary work, considered

certain medical conditions that would make sitting difficult. The decision further fails to

address the claimant’s need to miss work. Both of these issues were addressed by Dr.

Russell’s medical source assessment. Dr. Russell indicated that plaintiff would miss four

days or more of work. Additionally, the claimant testified she had to stop working in March


5
 The ALJ does not explain what is meant by “partial weight” or how that assignment differs from
“substantial weight.” Also, the scope or definition of the term is not self-evident from the context
of the ALJ’s written decision, except that the ALJ appears to have rejected some of Dr. Russell’s
opinions, but it is unclear on which parts.
2014 due to her missing too many days because of staph infections. The VE testified that

an individual of the claimant’s age, education, and work experience who misses two or

more days per month of work would be unable to do the claimant’s past work or any other

work existing in the national economy. See R. 66–67.

       Dr. Russell stated that the claimant could only sit or stand for five minutes at a time

before needing to change positions. The medical records from the relevant time period

indicate that claimant suffered from infections that could cause her to miss work and make

it difficult to engage with the public, as well as other medical issues that could limit her

ability to sit for periods of time in a sedentary job.6 See, e.g., R. 310 (seen at East Alabama

Medical Center on March 9, 2014 for swollen and painful abscess on her lip); R. 330 (seen

in follow up by Dr. Russell on March 18, 2014 for recent MRSA infection, skin abscess of

buttocks, lumbago, and recent involuntary weight loss); R. 327–28 (April 14 and May 8,

2014 visits for pain medication refill for low back pain and lumbar radiculopathy); R. 318

(July 1, 2014 emergency room visit because claimant was found lethargic, unresponsive,

and on several pain medications and tranquilizers); R. 389 (on November 17, 2014,

claimant had fever blisters on her lips and skin abscess of buttocks). The ALJ’s failure to

explain which portions of Dr. Russell’s opinion evidence she gave “partial weight,” and

which portions she rejected, and her reasons for doing so, makes it impossible for the court

to determine whether the ALJ considered Dr. Russell’s medical records in their entirety or



6
  The VE testified that a sit/stand option was not available in the production assembler job as the
claimant performed it. R. 67.
the proper legal standards were applied.7 Indeed, the ALJ appears to have focused on the

examination findings that supported her conclusion rather than considering the record as a

whole. The ALJ’s cursory treatment of this evidence leaves the court with insufficient

explanation and evidence to support a finding of good cause for the assignment of less than

substantial weight.

       In her brief, the Commissioner posits that “[t]he ALJ here found Claimant disabled

as of September 29, 2015, and essentially credited Dr. Russell’s opinion that Claimant

could not work as of that date, but discounted it as far as her ability to work before.” Doc.

14 at 8. But the ALJ’s decision does not itself provide such an explanation.

       The Eleventh Circuit explained that, in considering medical opinions,

       the ALJ must state with particularity the weight given to different medical
       opinions and the reasons therefor. Sharfarz v. Bowen, 825 F.2d 278, 279
       (11th Cir. 1987) (per curiam). “In the absence of such a statement, it is
       impossible for a reviewing court to determine whether the ultimate
       decision on the merits of the claim is rational and supported by substantial
       evidence.” Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981).
       Therefore, when the ALJ fails to “state with at least some measure of
       clarity the grounds for [her] decision,” we will decline to affirm “simply
       because some rationale might have supported the ALJ’s conclusion.”
       Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam). In
       such a situation, “to say that [the ALJ’s] decision is supported by
       substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions
       reached are rational.” Cowart, 662 F.2d at 735 (quoting Stawls v.


7
  The ALJ generally acknowledged the claimant’s medical problems, noting that “[t]he claimant
was treated at the Community Medical Arts Center from 2008 through 2015 for complaints of
chronic pain, hypertension, heart issues, COPD, lupus, multiple abscesses, fever blisters, stomach
issues, anxiety, and other complaints.” R. 16. She stated that, “[p]hysical exam findings were
generally unremarkable except for those areas related to the claimant’s symptomatic complaints.”
Id. Dr. Russell’s physical exam findings are consistent with her symptomatic complaints, a fact
the ALJ seems to acknowledge, which further highlights why it was necessary for the ALJ to
explain which of Dr. Russell’s opinions she rejected and why.
       Califano, 596 F.2d 1209, 1213 (4th Cir. 1979)) (internal quotation marks
       omitted).

Winschel, 631 F.3d at 1179. Thus, any post hoc explanation by the Commissioner in her

brief cannot serve as a basis for the court to assume that the ALJ applied correct legal

standards. The ALJ’s written decision must demonstrate that she acted in accordance with

the law.

       “The Commissioner must clearly articulate her reasons for disregarding a treating

physician’s opinion, and the failure to do so is reversible error.” Garcia v. Berryhill, 2017

WL 1227936, at *3 (M.D. Ala. Mar. 31, 2017) (citing Lewis, 125 F.3d at 1440 (citation

omitted); 20 C.F.R. § 404.1527(c)(2) (“We will always give good reasons in our notice of

determination or decision for the weight we give your treating source’s opinion.”)). The

ALJ’s written decision does not satisfy this legal standard. It has left the court in the dark

as to whether the decision is in accordance with proper legal principles and based on

substantial evidence. See Coker v. Colvin, 2016 WL 7159498, at *8 (M.D. Ala. Dec. 7,

2016) (remanding to the Commissioner because of the ALJ’s lack of specificity in rejecting

a treating physician’s opinion evidence). A court cannot simply infer that proper legal

standards were applied. See Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir.

2007) (“The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has been

conducted mandates reversal.”) (bracketed text in original); Cornelius, 936 F.2d at 1145–

46 (the ALJ errs as a matter of law if the written decision lacks enough information for the

court to review the ALJ’s findings to ensure that proper legal standards were employed and
that the factual findings are based on substantial evidence). The court must conclude here

that the ALJ’s decision is not based on substantial evidence because there is insufficient

information for the court to determine that the ALJ considered Dr. Russell’s treating

medical source opinion under the proper legal standards. Under these circumstances, the

court must remand this matter for additional proceedings.

                                    CONCLUSION

      Accordingly, the decision of the Commissioner will be REVERSED and

REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) by separate judgment so

the Commissioner can conduct additional proceedings consistent with this opinion. On

remand, the Commissioner is directed to articulate the weight attributed to each of Dr.

Russell’s opinions and the reasons therefor.

      Done, on this the 13th day of March, 2019.
                                                       /s/ Susan Russ Walker
                                                       Susan Russ Walker
                                                       United States Magistrate Judge
